J-S35037-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    PRATIGYA THAKUR                                 :
                                                    :
                       Appellant                    :     No. 485 MDA 2021

        Appeal from the Judgment of Sentence Entered February 9, 2021
      In the Court of Common Pleas of Snyder County Criminal Division at
                        No(s): CP-55-CR-0000341-2019


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED: DECEMBER 9, 2021

        Pratigya Thakur (Thakur) appeals from the judgment of sentence

imposed in the Court of Common Pleas of Snyder County (trial court) after a

jury found her guilty of two counts of indecent assault. We affirm.

                                               I.

        Thakur was charged with various sexual offenses against her college

roommate, A.I. At trial, A.I testified she was not gay. Thakur, meanwhile,

told her she was bi-sexual but the two had never engaged in any sexual

activity together. On the night of the assault, A.I. and Thakur got drunk in

their dorm because it was the end of the semester and they were moving to

a new dorm the next day. As the night progressed, A.I. became drunk and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35037-21


laid down on Thakur’s bed. A.I. passed out until she felt Thakur get into the

bed. A.I. thought Thakur was going to sleep but then felt Thakur touch her

breasts and kiss her. A.I. testified that she was confused and drifting in and

out of consciousness. As this was happening, Thakur bit her nipple and started

slapping her when she would drift off. Thakur called her a “bitch” and a “slut”

and asked, “why haven’t we done this before.” A.I. testified that she then felt

Thakur’s fingers inside her vagina.            Thakur also grabbed A.I.’s head and

rubbed her vagina against A.I.’s face.              A.I. then fell off the bed and

remembered waking up in her bed.                She later told a friend about what

happened and went to the college’s counseling center, leading to the college’s

public safety office to interview her.

       Thakur testified in her own defense and confirmed what happened but

portrayed A.I. as an active participant, even testifying that A.I. performed oral

sex on her. At the end of trial, the jury acquitted Thakur of rape but found

her guilty of two counts of indecent assault.1          The trial court imposed an

aggregate sentence of 3 to 24 months less a day, followed by 90 days’

probation. Thakur filed a post-sentence motion raising sufficiency and weight

claims. After that motion was denied, she filed this appeal.2

____________________________________________


118 Pa.C.S. §§ 3126(a)(1), 3126(a)(4). The trial court also found her guilty
of summary harassment, 18 Pa.C.S. § 2709(a)(1).

2 Thakur’s notice of appeal stated that the appeal was from the judgment of
sentence imposed on February 3, 2021, the date of sentencing. The trial



                                           -2-
J-S35037-21


                                               II.

        Thakur first contends that the Commonwealth presented insufficient

evidence to convict her on both counts of indecent assault.3

        Indecent Assault is defined as:

        (a) Offense defined.--A person is guilty of indecent assault if
        the person has indecent contact with the complainant, causes the
        complainant to have indecent contact with the person or
        intentionally causes the complainant to come into contact with
____________________________________________


court, however, entered an amended sentencing order on February 9, 2021.
We remind counsel that in cases where the trial court amends the judgment
of sentence during the period that it maintains jurisdiction under 42 Pa.C.S.
§ 5595, the direct appeal lies from the amended judgment of sentence. See
Commonwealth v. Garzone, 993 A.2d 1245, 1254 n.6 (Pa. Super. 2010).

3   Our standard of review for the sufficiency of the evidence is as follows:

        [w]hether viewing all of the evidence admitted at trial in the light
        most favorable to the verdict winner, there is sufficient evidence
        to enable the fact-finder to find every element of the crime beyond
        a reasonable doubt. In applying the above test, we may not weigh
        the evidence and substitute our judgment for the fact-finder. In
        addition, we note that the facts and circumstances established by
        the Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may be
        resolved by the fact-finder unless the evidence is so weak and
        inconclusive that as a matter of law no probability of fact may be
        drawn from the combined circumstances. The Commonwealth
        may sustain its burden of proving every element of the crime
        beyond a reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire record
        must be evaluated and all evidence actually received must be
        considered. Finally, the finder of fact while passing upon the
        credibility of witnesses and the weight of the evidence produced,
        is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa. Super. 2017)
(citations and quotation marks omitted).


                                           -3-
J-S35037-21


        seminal fluid, urine or feces for the purpose of arousing sexual
        desire in the person or the complainant and:

              (1) the person does so without the complainant’s consent;

                                        ***

              (4) the complainant is unconscious or the person knows that
        the complainant is unaware that the indecent contact is
        occurring[.]

18 Pa.C.S. § 3126(a)(1) and (4).        “Indecent contact” is defined as:      “Any

touching of the sexual or other intimate parts of the person for the purpose of

arousing or gratifying sexual desire, in any person.” 18 Pa.C.S. § 3101.

        Thakur asserts that the Commonwealth did not adduce any evidence

that A.I. did not consent or was unconscious for any appreciable length of

time.    In effect, Thakur argues that there was no evidence that she was

unaware that A.I. was offended by the contact or unaware of it. We disagree.

        First, A.I. made it clear that she did not initiate the contact with Thakur.

Instead, she passed out on the bed after being extremely intoxicated.

        …I was so intoxicated that I couldn’t stand upright. It got to the
        point where I knew like I was about to throw up. It was about to
        get gross. I was not able to make coherent sentences. I wasn’t
        – like my eyesight was blurry. So I went to the room to rest and
        went to the nearest place that was available and open.

N.T., 11/5/20, at 54.

        A.I. testified that she passed out but then felt Thakur touch her breasts

and begin to kiss her. Id. at 56. A.I. testified that she “tried to move [her]

head away” but she was still very intoxicated. Id.




                                        -4-
J-S35037-21


      Next, A.I. testified that she would drift out of consciousness, prompting

Thakur to slap her and yell at her because of her drifting off. Id. at 57. A.I.

described what Thakur was saying as follows:

      Really vicious stuff like in a mean way calling me bitch, slut, why
      haven’t we done this before, things like that nature, and I
      remember like feeling scared and upset and kind-of wanting to
      just stay blacked out to not have to face what’s going on.

Id. at 57-58.

      A.I. next remembered feeling a “sharp pain” in her vagina. When she

opened her eyes, she saw that Thakur had inserted her fingers into A.I.’s

vagina. Id. at 58. When asked if she tried to push Thakur away, A.I. replied:

“Yes but I was really weak. So I put my arms in front of me but she moved

them.” Id. (emphasis added). A.I. then remembered that Thakur grabbed

the back of her head and began “hitting her vagina against my face[.]” Id.

      Viewing this testimony in light most favorable to the Commonwealth,

we find that the Commonwealth presented more than sufficient evidence to

establish both counts of indecent assault. A.I.’s testimony was unequivocal:

Thakur initiated the contact while A.I. was passed out from being intoxicated.

Then, when A.I. began to drift out of consciousness, Thakur would slap her

and yell at her to try and wake her up.     A.I. tried to physically resist the

contact by moving her head, push Thakur away and put her arms in front of

her, but Thakur continued. The jury credited this testimony and found that

Thakur had the requisite mens rea to commit both counts of indecent assault.




                                     -5-
J-S35037-21


        In her other issue, Thakur challenges the weight of the evidence for her

convictions.4 Thakur focuses on what happened after the encounter, noting

that public safety was called to their residence hall later that night. When

public safety was there, A.I. told Thakur that she better not let the officers

into the room or she would “beat her ass.” A.I. was asked about her comment

and she replied that she was scared about the officers finding alcohol and

marijuana in the room. Id. at 37. Thakur fails to explain how this incident

would negate A.I.’s testimony about what happened that night or prove that

her contact with Thakur was consensual. Accordingly, we find that the trial

court, which heard and saw all the evidence, did not err in denying Thakur a

new trial based on the weight of the evidence.

        Judgment of sentence affirmed.




____________________________________________


4   Our standard of review for a weight of the evidence claim is as follows:

        Appellate review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial judge has
        had the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the findings
        and reasons advanced by the trial judge when reviewing a trial
        court’s determination that the verdict is against the weight of the
        evidence. One of the least assailable reasons for granting or
        denying a new trial is the [trial] court’s conviction that the verdict
        was or was not against the weight of the evidence and that a new
        trial should be granted in the interest of justice.

Commonwealth v. Horne, 89 A.3d 277, 285 (Pa. Super. 2014) (citation
omitted).

                                           -6-
J-S35037-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/09/2021




                          -7-